Ford, J.
In accordance with stipulation of counsel that the merchandise covered by the foregoing protests consists of woodworking machines similar in all material respects to those the subject of Supreme Woodworking Machine et al. v. United States (54 Cust. Ct. 368, Abstract 69204) wherein the court held that the woodworking-machine and accompanying electric motor were separate entities rather than an entirety, the protest was dismissed and the matter remanded for further proceedings to a single judge sitting in reappraisement for determination of the separate value of the machines and motors in the manner provided by law (28 U.S.C., section 2636(d)).